11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

In the interest of G.L.H., a child,           * From the 42nd District Court
                                                of Coleman County,
                                                Trial Court No. CV06755.

No. 11-19-00312-CV                            * January 22, 2021

                                              * Opinion by Trotter, J.
                                                (Panel consists of: Trotter, J.,
                                                Williams, J., and Wright, S.C.J.,
                                                sitting by assignment)
                                                (Bailey, C.J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the
order of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Audrey Holmquest.